Exhibit 10(b)

STOCK UNIT AGREEMENT

Dated: February 5, 2009

This Agreement (the “Agreement”) will confirm an award to you of stock units
(“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company, as amended from
time to time (the “Plan”), a copy of which is included in this grant package on
this website and made a part hereof.

STOCK UNITS

1. GRANT OF UNITS. The Company hereby awards to you the number of Stock Units
shown on Exhibit A of this Agreement, each unit evidencing the right to receive,
upon the terms and subject to the conditions set forth in this Agreement and the
Plan, (i) one share of Common Stock of the Company, $2.50 par value per share
(“Common Stock”) and (ii) a payment in cash equal to the amount of dividends
that would have been payable on one share of Common Stock (“Dividend Equivalent
Payments”).

2. RESTRICTION PERIOD. The restriction period shall be 48 months, commencing on
the date hereof and terminating on February 5, 2013, unless sooner terminated
under provisions of the Plan (the “Restriction Period”).

3. DIVIDEND EQUIVALENT RIGHTS. During the Restriction Period, unless otherwise
determined by Compensation and Benefits Committee of the Company’s Board of
Directors (the “Committee”), you shall be entitled to receive Dividend
Equivalent Payments. Such Dividend Equivalent Payments shall be made on the
payment date established by the Board of Directors for the underlying dividend
payments; provided, however, that if you have elected to defer receipt of the
Stock Units in accordance with the terms of the Deferred Compensation Plan of
Union Pacific Corporation (the “Deferred Compensation Plan”), payment of such
Dividend Equivalent Payments shall be made in accordance with the provisions of
Section 11 of the Plan.

4. RESTRICTIONS. (i) Except as provided in Section 9 of the Plan, you shall not
be entitled to delivery of the stock until the expiration of the Restriction
Period; (ii) none of the Stock Units may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of; (iii) your right to receive
Dividend Equivalent Payments shall terminate without further obligation on the
part of the Company at the earlier of your separation from service with the
Company or a Subsidiary (as defined in the Plan), or at the end of the
Restriction Period; and (iv) all of the Stock Units shall be forfeited and all
of your rights to such Stock Units and the right to receive Common Stock shall
terminate without further obligation on the part of the Company



--------------------------------------------------------------------------------

unless you remain in the continuous employment of the Company or a Subsidiary,
as defined in the Plan, for the entire Restriction Period, except as provided by
Section 9 of the Plan.

5. PAYMENT OF STOCK UNITS. At the end of the Restriction Period or at such
earlier time as provided for in Sections 9(c), 9(d) or 9(f) of the Plan, and
subject to Section 6 hereof, shares of Common Stock equal to the number of Stock
Units shall be delivered to you (through your account at the Company’s third
party stock plan administrator, if applicable) or your beneficiary or estate, as
the case may be, free of all restrictions in accordance with Section 9(f) of the
Plan.

6. DEFERRAL. You may elect to defer receipt of payment of shares underlying the
Stock Units pursuant to the terms of, and in accordance with the provisions of,
the Deferred Compensation Plan. If you do so elect to defer payment of shares
underlying the Stock Units, such payments will be made in accordance with the
Deferred Compensation Plan.

7. WITHHOLDING. Upon payment of the Stock Units, you must arrange for the
payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes if a proper election to pay
withholding taxes in this manner is made.

8. SUBJECT TO PLAN. The award confirmed by this Agreement is subject to the
terms and conditions of the Plan, as the same may be amended from time to time
in accordance with Section 19 thereof.

PROTECTION OF CONFIDENTIALITY

9. CONFIDENTIAL INFORMATION; TRADE SECRETS. By electronically accepting this
Agreement, you acknowledge that the Company regards certain information relating
to its business and operations as confidential. This includes all information
that the Company could reasonably be expected to keep confidential and whose
disclosure to third parties would likely be disparaging or detrimental to the
Company (“Confidential Information”). Your electronic signature also
acknowledges that the Company has certain information that derives economic
value from not being known to the general public or to others who could obtain
economic value from its disclosure or use, which the Company takes reasonable
efforts to protect the secrecy of (“Trade Secrets”).

10. TYPES OF CONFIDENTIAL INFORMATION OR TRADE SECRETS. By electronically
accepting this Agreement, you acknowledge that you developed or have had or will
have access to one or more of the following types of Confidential Information or
Trade Secrets: information about rates or costs; customer or supplier agreements
and negotiations; business opportunities; scheduling and delivery methods;
business and marketing plans; financial information or plans; communications
within the attorney-client privilege or other privileges;

 

2



--------------------------------------------------------------------------------

operating procedures and methods; construction methods and plans; proprietary
computer systems design, programming or software; strategic plans; succession
plans; proprietary company training programs; employee performance, compensation
or benefits; negotiations or strategies relating to collective bargaining
agreements and/or labor disputes; and internal or external claims or complaints
regarding personal injuries, employment laws or policies, environmental
protection, or hazardous materials. By electronically accepting this Agreement,
you agree that any disclosures by you to any third party of such Confidential
Information or Trade Secrets would constitute gross misconduct within the
meaning of the Plan.

11. PRIOR CONSENT REQUIRED. By electronically accepting this Agreement, you
agree that you will not, unless you receive prior consent from the Company’s
Senior Vice President, Human Resources & Secretary or such other person
designated by the Company (hereinafter collectively referred to as the “Sr.
VP-HR & S”), or unless ordered by a court or government agency, (i) disclose to
any subsequent employer or unauthorized person any Confidential Information or
Trade Secrets, or (ii) retain or take with you when you leave the Company any
property of the Company or any documents (including any electronic or computer
records) relating to any Confidential Information or Trade Secrets.

12. PRIOR NOTICE OF EMPLOYMENT, ETC. By electronically accepting this Agreement,
you acknowledge that if you become an employee, contractor, or consultant for
any other railroad, this would create a substantial risk that you would,
intentionally or unintentionally, disclose or rely upon the Company’s
Confidential Information or Trade Secrets for the benefit of the other railroad
to the detriment of the Company. You further acknowledge that such disclosures
would be particularly damaging if made shortly after you leave the Company.
Therefore, by electronically accepting this Agreement, you agree that for a
period of one-year after you leave the Company, before accepting any employment
or affiliation with another railroad you will give written notice to the Sr.
VP-HR & S of your intention to accept such employment or affiliation. You also
agree to confer in good faith with the Sr. VP-HR & S concerning whether your
proposed employment or affiliation could reasonably be expected to be performed
without improper disclosure of Confidential Information or Trade Secrets. If the
Sr. VP-HR & S and you are unable to reach agreement on this issue, you agree to
submit this issue to arbitration, to be conducted under the rules of the
American Arbitration Association, for final resolution. You also agree that you
will not begin to work for another railroad until the Sr. VP-HR & S or an
arbitrator has determined that such employment could reasonably be expected to
be performed without improper disclosure of the Company’s Confidential
Information or Trade Secrets.

13. FAILURE TO COMPLY. By electronically accepting this Agreement, you agree
that, if you fail to comply with any of the promises that you made in Section 11
or 12

 

3



--------------------------------------------------------------------------------

above, you will return to the Company any shares of Common Stock (or the market
value of any shares of Common Stock received) which you received at any time
from 180 days prior to the earlier of (i) the date when you leave the Company or
(ii) the date you fail to comply with any such promise you made in Section 11 or
12 to 180 days after the date when the Company learns that you have not complied
with any such promise. You agree that you will return such shares of Common
Stock to the Company on such terms and conditions as may be required by the
Company. You further agree that the Company will be entitled to set off the
market value of any such shares of Common Stock against any amount that might be
owed to you by the Company.

NO DIRECT COMPETITION

14. SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS. By
electronically accepting this Agreement, you agree that for a period of one year
following your departure from the Company, you will not (directly or in
association with others) call on or solicit the business of any of the Company’s
customers with whom you actually did business or otherwise had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in the states in which the Company now operates. You further agree that
for the same time period, you will not become an employee, contractor or
consultant for any of the following companies, which compete directly with the
Company: Burlington Northern Santa Fe Corporation; Kansas City Southern
Industries, Inc.; Dakota, Minnesota & Eastern Railway Company; Illinois Central
Corporation; and Texas Mexican Railway Company (including their respective
affiliates and subsidiaries or any company which acquires or is acquired by any
such company) (the “Western Roads”). This Section 14 is not intended to prevent
you from working for any employer other than a Western Road. This Section does
not apply to employees who work in California at the time when this Agreement is
electronically signed or when their employment with the Company ends.

15. ACKNOWLEDGMENT; INJUNCTIVE RELIEF. By electronically accepting this
Agreement, you acknowledge that Section 14 will not prevent you from being
gainfully employed after you leave the Company, because you will remain free to
work in any occupation, profession, trade, or business so long as you comply
with your promises in Section 14. You also agree that because money damages
would not be adequate to compensate the Company if you violate any of your
promises in Section 14, the Company would be entitled to an injunction from a
Court to enforce those promises.

16. VIOLATION OF PROMISES. By electronically accepting this Agreement, you agree
that if you violate any of your promises in Section 14, then you will return to
the Company any shares of Common Stock (or the fair market value thereof)
granted to you by this Agreement which you received at any time from 180 days
prior to the date when you leave the

 

4



--------------------------------------------------------------------------------

Company to 180 days after the date when the Company learns that you have not
complied with the promises you made in Section 14. You agree that you will
return such shares of Common Stock (or the fair market value thereof) to the
Company on such terms and conditions as may be required by the Company. You
further agree that the Company will be entitled to set off the market value of
any such shares of Common Stock against any amount that might be owed to you by
the Company.

GENERAL

17. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

18. CHOICE OF LAW. All questions pertaining to the construction, regulation,
validity, and effect of this Agreement shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.

19. EMPLOYMENT AT WILL. In accordance with Section 21(a) of the Plan, this
Agreement shall not be construed to confer upon any person any right to be
continued in the employ of the Company or a Subsidiary.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.

 

5